Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to amendment filed 01/05/2020.
Status of the claims
Claims 1-20 were pending, claims 1-5, 8-12, 16, 18, 19 have been amended, new claim 21 has been added, claim 20 has been canceled.  Therefore, claims 1-19 and 21 are currently pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gelson et al. (US 20100058013, Gelson) in view of Thomsen et al. (US 20130166919, hereafter Thomsen).

Regarding claim 1, Gelson discloses: A computer-implemented method comprising: 
initiating recovery of an database (Gelson [0033] discloses backup and restore database); 
copying pages for recovery having a size equal to or below a pre-defined threshold to a superblock (Gelson [0034] discloses: a partition size reaches a specified threshold level, a process, called splitting, is initiated, to ensure storage size of the individual data files, a block database (BDB) file from a replica is copied for each replica may be serve data blocks for backup and restore purposes);
adding, for each copied page, encryption information to a superblock control block for the superblock (Gelson [0037] discloses: the data block may be in compressed and encrypted format);
encrypting the copied pages within the superblock using the corresponding encryption information added to the super block control block (Gelson [0037] discloses: Encryption technologies used for saving and retrieving the respective files may be AES256 encryption (encryption information). When the server daemon receives the request for the block it determines what partition holds the block based on the block signature); and
Gelson didn’t disclose, but Thomsen discloses: recovery by streaming pages of varying sizes from backup storage into a page buffer in memory of the in-memory database (Thomsen [0023] discloses: recovery processing; [0017; 0020] discloses: a page buffer (of the memory), which can write the data, in the form of storage pages, to one or more storages 114; [0043] discloses: various page sizes; [0026] discloses: in-memory database);
 flushing the superblock from memory of the database to physical persistence (Thomsen [0032] discloses: the data can be written into the page buffer of the persistence layer as superblock to determine when the data in the virtual file is actually flushed to disk).  
Gelson and Thomsen are analogous art because they are in the same field of endeavor, recovery database. It would have been obvious to one of ordinary skill in the art, at the time of endeavor, to modify Gelson, to include the teaching of Thomsen, in order to encrypting the pages. The suggestion/motivation to security encrypted data page(s).

Regarding claim 2, Gelson as modified discloses: The method of claim 1, wherein the encryption of the copied pages in the superblock is conducted in parallel by a plurality of helper threads (Gelson [0034] discloses: blocks may be compressed and encrypted; [0035) discloses:  concurrent processing to open the files for backup procedures). 

Regarding claim 3, Gelson as modified discloses:  The method of claim 1, wherein the encryption information in the superblock control block comprises different encryption key for each copied page (Thomson [0041] discloses: different keys for encryption for each page). 

Regarding claim 4, Gelson as modified disclose:  The method of claim 3, wherein the encryption information in the superblock control block comprises an different initialization vector for each copied page (Thomsen [0003] discloses: encrypts at least on data page using a first initialization vector; [0041] discloses create a per-page encryption key, The initialization vector method described above can also work for asymmetric encryption (i.e., different keys for encryption/decryption) for each page). 

Regarding claim 6, Gelson as modified discloses:  The method of claim 1, wherein the pre-defined threshold is 64 kilobytes (Gelson [0035] discloses: the block size; [0046] discloses the partition reaches a threshold value for size; Thomsen [0043] discloses page sizes).   

Regarding claim 7, Gelson as modified discloses:  The method of claim 1, wherein the pre-defined threshold is 128 kilobytes (Gelson [0035] discloses: the block size; [0046] discloses the partition reaches a threshold value for size; Thomsen [0043] discloses page sizes).   

Regarding claim 8, Gelson as modified discloses:  A system comprising: at least one data processor; and memory storing instructions which, when executed by at least one data processor, result in operations comprising (Gelson [0029]): 
initiating recovery of an database (Gelson [0033] discloses backup and restore database); 
copying pages for recovery having a size equal to or below a pre-defined threshold to a superblock (Gelson [0034] discloses: a partition size reaches a specified threshold level, a process, called splitting, is initiated, to ensure storage size of the individual data files, a block database (BDB) file from a replica is copied for each replica may be serve data blocks for backup and restore purposes);
adding, for each copied page, encryption information to a superblock control block for the superblock (Gelson [0037] discloses: the data block may be in compressed and encrypted format); 
encrypting the copied pages within the superblock using the corresponding encryption information added to the super block control block (Gelson [0037] discloses: Encryption technologies used for saving and retrieving the respective files may be AES256 encryption (encryption information). When the server daemon receives the request for the block it determines what partition holds the block based on the block signature)); and
Gelson didn’t disclose, but Thomsen disclose: Gelson didn’t disclose, but Thomsen discloses: recovery by streaming pages of varying sizes from backup storage into a page buffer in memory of the in-Thomsen [0023] discloses: recovery processing; [0017; 0020] discloses: a page buffer (of the memory), which can write the data, in the form of storage pages, to one or more storages 114; [0043] discloses: various page sizes; [0026] discloses: in-memory database);
flushing the superblock from memory of the database to physical persistence (Thomsen [0032] discloses: the data can be written into the page buffer/superblock of the persistence layer to determine when the data in the virtual file is actually flushed to disk).  
Gelson and Thomsen are analogous art because they are in the same field of endeavor, recovery database. It would have been obvious to one of ordinary skill in the art, at the time of endeavor, to modify Gelson, to include the teaching of Thomsen, in order to encrypting the pages. The suggestion/motivation to security encrypted data page(s).

Regarding claim 9, Gelson as modified discloses:  The system of claim 8, wherein the encryption of the copied pages in the superblock is conducted in parallel by a plurality of helper threads (Gelson [0034] discloses: blocks may be compressed and encrypted; [0035) discloses:  concurrent processing to open the files for backup procedures). 

Regarding claim 10, Gelson as modified discloses:  The system of claim 8, wherein the encryption information in the superblock control block comprises a different encryption key for each copied page (Thomson [0041] discloses: different keys for encryption for each page). 

Regarding claim 11, Gelson as modified discloses:  The system of claim 10, wherein the encryption information in the superblock control block comprises an different initialization vector for each copied page (Thomsen [0003] discloses: encrypts at least on data page using a first initialization vector; [0041] discloses create a per-page encryption key, The initialization vector method described above can also work for asymmetric encryption (i.e., different keys for encryption/decryption) for each page). 


 (Gelson [0035] discloses: the block size; [0046] discloses the partition reaches a threshold value for size; Thomsen [0043] discloses page sizes).   

Regarding claim 14, Gelson as modified discloses:  The method of claim 8, wherein the pre-defined threshold is 128 kilobytes (Gelson [0035] discloses: the block size; [0046] discloses the partition reaches a threshold value for size; Thomsen [0043] discloses page sizes).   

Regarding claim 15, Gelson as modified discloses:  The system of claim 8 further comprising the in-memory database (Thomsen [0026] discloses: in-memory database).
. 

Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-19 and 21 are allowed.
The prior art of record failed to teach or suggest :Encrypting pages having a size above the predefined threshold on a page-by-page basis without copying such pages to the superblock; and flushing the encrypted pages having a size above the predefined threshold from the memory of the data to the physical persistence as recited in claim 16.
Claims 17-19 and 21 are depended of their parent claim, therefore, the claims are allowed.




Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

Applicant argued that Gelson and Thomsen fail to suggest encrypting information for each added page is added to a superblock control block. However, these independent are not clearly recited that encrypting information for each “added pages”.  In addition, Gelson teaches Encryption technologies used for saving and retrieving the respective files may be AES256 encryption (encryption information). When the server receives the request for the block it determines what partition holds the block based on the block signature, see paragraph [0037]. In the specification applicant described that superblock control block may be a transient object for each page such as encrypt key and Thomsen also teaches encrypting converter pages 420, a second initialization vector used for encryption can be defined by information from its parent page, information can be used to create a per-page encryption key such as different keys for encryption generated for each page (encryption for superblock control). Therefore, the combination of Gelson and Thomsen disclose all the limitations as recited.
Gelson fails to suggest that pages copied into a superblock can be encrypted in the manner and that the superblock is subsequently flushed to physical persistence.  Examiner disagree, these independent are not clearly recited that the superblock is subsequently flushed to physical persistence. In additional, Thomsen discloses that writing the data into the page buffer of the persistence layer to determine when the data in the virtual file is actually flushed to disk, see paragraph [0032].  Therefore, the combination of Gelson and Thomsen disclose all the limitations as recited.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CINDY NGUYEN/Examiner, Art Unit 2161      















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161